Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 13, 1988, convicting him of robbery in the second degree, assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the trial court correctly admitted into evidence the blood-stained knife recovered by police incident to the defendant’s arrest. Although this knife was not the folding knife which the complainant testified was used during the robbery of his gold chains, it was seen in the defendant’s hand as he fled from the scene of the robbery by two eyewitnesses and it was recovered from his possession only moments later after he was placed under arrest. Clearly this evidence was properly ruled admissible (see, People v Martinez, 115 AD2d 665).
The defendant’s remaining contentions are unpreserved for appellate review (CPL 470.05 [2]; see, People v Udzinski, 146 AD2d 245; People v Prato, 143 AD2d 205; see also, People v Satloff, 56 NY2d 745), and in any event, do not require reversal (see, People v Spann, 56 NY2d 469; People v Ames, 115 AD2d 543; People v Petterson, 103 AD2d 811). Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.